DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.

Response to Arguments
 	Applicant’s corrections to claim objections for claims 21-22 made on 01/14/2021 has been considered and the objection to the claims is withdrawn.
	Applicant’s arguments, see pg. 10, filed 04/14/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 103 have been fully considered and are persuasive.  Particularly, Applicant amended claims 1, 8, and 15 to include some limitations of previously objected claims 7, 14, and 20. An updated search has been performed and no reference(s) has/have been found that alone or in any reasonably combination teach the amended claims. Therefore, the rejection has been withdrawn. 

Interview Summary
	To help advance prosecution and overcome the rejection under 112(b) for claim 1 set forth below, the Examiner and Applicant’s representative Robert A. Madayag (Reg. # 57,355) attempted to solve the issue. However, no proposed amendment was provided to the Examiner. For further detail, see Interview Summary form.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 1, 3-7, 13, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
 	Claim 1 recites the limitation "wherein the obtaining, via a cellular transceiver, the cellular network services with the cellular network using the cellular service response comprises: temporarily attaching to the cellular network using the cellular service response; downloading the cellular network profile including the credentials from the cellular network; and".  There is insufficient antecedent basis for “the obtaining” in the claim. Examiner suggests to move the limitation after “obtaining, via a cellular transceiver, the cellular network services with the cellular network using the cellular service response” and further amend the limitation to “wherein the obtaining, via [[a]] the cellular transceiver, the cellular network services with the cellular network using the cellular service response comprises: temporarily attaching to the cellular network using the cellular service response; and downloading the cellular network profile including the credentials from the cellular network” to overcome the rejection.	Claims 3-7 are dependent on claim 1 and are therefore rejected based on their dependency to claim 1. 
	Claim 6 recites the limitation “wherein the cellular service response includes a cellular network profile including credentials of the cellular network, and wherein the obtaining, via the cellular transceiver, the cellular network services with the cellular network using the cellular service response comprises associating and authenticating with the cellular network via the cellular transceiver using the cellular network profile of the cellular network”. 	Claim 6 depends on claim 1. Claim 1 recites “wherein the cellular service response does not include a cellular network profile that includes credentials of the cellular network, wherein the obtaining, via a cellular transceiver, the cellular network services with the cellular network using the cellular service response comprises: temporarily attaching to the cellular network using the cellular service response; downloading the cellular network profile including the credentials from the cellular network”. 	It is not clear if the cellular service response should include the cellular network profile as disclosed in claim 6 or not include the cellular network profile as disclosed in claim 1. It appears claim 1 is associated with Fig. 9 (steps 908-922) and claim 6 is associated with Fig. 8 (steps 808-814). Both figures show two different alternatives. Applicant may want to cancel claim 6 or amend claim 1 to further recite two conditions where the cellular service response includes the cellular network profile and does not include the cellular network profile.
 	Claim 13 recites the limitation “wherein the cellular service response includes a cellular network profile including credentials of the unassociated cellular network, and wherein the operation of obtaining, by the cellular network transceiver, the cellular network services with the unassociated cellular network using the cellular service response comprises associating and authenticating, by the cellular network transceiver, with the unassociated cellular network using the cellular network profile of the unassociated cellular network”. 	Claim 13 depends on claim 8. Claim 8 recites “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network, but allows the portable communication device to temporarily attach to the unassociated cellular network and download, via the unassociated cellular network, the cellular network profile including the credentials of the unassociated cellular network”. 	It is not clear if the cellular service response should include the cellular network profile as disclosed in claim 13 or not include the cellular network profile as disclosed in claim 8. It appears claim 8 is associated with Fig. 9 (steps 908-922) and claim 13 is associated with Fig. 8 (steps 808-814). Both figures show two different alternatives. Applicant may want to cancel claim 13 or amend claim 8 to further recite two conditions where the cellular service response includes the cellular network profile and does not include the cellular network profile.
	Claim 16 recites the limitation “wherein the cellular service response from the unassociated cellular network includes a cellular network profile including credentials required for the portable communication device to associate and authenticate with the unassociated cellular network”. 	Claim 16 depends on claim 15. Claim 15 recites “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network, but allows the portable communication device to temporarily attach to the unassociated cellular network and download, via the unassociated cellular network, the cellular network profile including the credentials of the unassociated cellular network”. 	It is not clear if the cellular service response should include the cellular network profile as 

Allowable Subject Matter
	Claims 8, 10, 12, 14-15, 18, and 22-23 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network, but allows the portable communication device to temporarily attach to the unassociated cellular network and download, via the unassociated cellular network, the cellular network profile including the credentials of the unassociated cellular network” (claims 8 and 15) filed 04/14/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Kim et al. (US 2009/0046682 A1) (previously cited), which is directed to Method for transmitting information in wireless local area network system; and teaches a cellular network authentication procedure comprising of a STA, an AP, a 3GPP AAA server, and a HSS. A WLAN UE detects and authenticates with a WLAN and a cellular network by using an EAP-SIM mode. The EAP-SIM mode includes the WLAN UE, AP of the WLAN, the 3GPP AAA server, and the HSS to exchange messages. 
Drevon et al. (US 2019/0028873 A1) (previously cited), which is directed to Enhancements to serving a user equipment in a visited country in a mobile communication system; and teaches an enhancement to serving a UE in a visited country in a mobile communication system, where the UE attempts to obtain a list of local ePDG’s having roaming agreement with the UE’s HPLMN. However, the UE may receive a rejection that there is no roaming agreement between the local PLMN NAPTR DNS server and the UE’s HPLMN ([0008] and [0105]-[0107]); and 
Kiss et al. (US 2017/0289883 A1) (previously cited), which is directed to Emergency services handover between untrusted wlan access and cellular access; and teaches a UE accessing 3GPP cellular network and non-3GPP IP access network by using wireless circuitry comprising of cellular wireless circuitry and non-cellular wireless circuitry (Figs. 1 and 5, and [0042]); and 
Park et al. (US 2017/0155507 A1), which is directed to Method and device for installing profile of euicc; and teaches profile provisioning without synchronization with an external network, where a UE has a profile comprising of operational profile and provisioning profile installed in an internal security module. The provisioning profile is used for temporarily connecting to a mobile communication network in a country before the UE subscribes to the communication company and then downloading an operational profile by requesting a profile with EID from an SM-SR. ([0013], [0021], and [0050]-[0051]). 

Neither Kim nor Drevon, Kiss, or Park, taken alone or in any reasonable combination, teach the claims as amended, “wherein the cellular service response does not include a cellular network profile that includes credentials of the unassociated cellular network, but allows the portable communication device to temporarily attach to the unassociated cellular network and download, via the unassociated cellular network, the cellular network profile including the credentials of the unassociated cellular network” (claims 8 and 15) in conjunction with other limitations recited in the claims.
	Therefore claims 8, 10, 12, 14-15, 18, and 22-23 are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THE HY NGUYEN/Examiner, Art Unit 2478